Citation Nr: 1700696	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney at Law



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966 with additional service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Board reopened a previously denied claim of service connection for a psychiatric disorder.  The Board then remanded the case for additional development.

The Board previously phrased one of the issues currently on appeal as entitlement to service connection for lung cancer.  A review of the record indicates that the Veteran has in the past been diagnosed as having a left lower lobe lung nodule.  See March 2011 private treatment note.  Accordingly, the Board has recharacterized the Veteran's claim as service connection for a lung disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim more broadly as reflected on the title page.

Additional evidence in the form of a VA examination for prostate cancer was received subsequent to the most recent supplemental statement of the case (SSOC) issued in March 2016.  As the evidence is not pertinent to the claim being decided on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the kidney disability claim.  The remaining claims are addressed in the remand following the decision.
FINDING OF FACT

The Veteran's renal cancer and kidney removal is not proximately due to his service-connected prostate cancer or due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Service connection may be granted for specific disabilities associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  This presumption applies to veterans who served in the Republic of Vietnam during specified periods of time, even if there is no record of evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The record reasonably raises two theories of entitlement to service connection for the Veteran's initially claimed kidney disability.  The first is that his previously diagnosed renal cancer and kidney removal were the result of his presumed exposure to herbicides.  The second is that the renal cancer and kidney removal were proximately the result of his service-connected prostate cancer.  

The Veteran received a VA examination for kidney condition in November 2011.  The examiner noted that the Veteran had had an MRI in January 2010 that showed a three centimeter left kidney mass and that the Veteran underwent a radical nephrectomy in November 2010.  The pathology had showed stage III renal cell cancer.  It was in December 2010 that the Veteran filed his claim for a kidney disability.  A diagnosis shortly before a claim is filed, but relevant to the disability claimed, should be considered by the Board.  Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  As such, the Veteran had a present disability in the form of renal cancer and kidney removal at least at the time or shortly before he filed his claim.  Thus, the current disability element of the claim is met.

As the Veteran is presumed as having been exposed to herbicides for service in Vietnam, this satisfies the in-service injury element of direct service connection.  Additionally, the Veteran is presently service-connected for prostate cancer, which satisfies an element of secondary service connection.

Therefore, the crucial issues for this particular claim are whether there is a causal relationship between the Veteran's renal cancer and kidney removal and his exposure to herbicides, or whether his renal cancer and kidney removal are proximately due to his prostate cancer.

On the issue of direct service connection as due to herbicides, first the kidney disability may not be presumed as service connected.  This is so because, unlike the Veteran's already service-connected prostate cancer, the kidney disability is not on the list of diseases presumed to be due to exposure to herbicides.  See 38 C.F.R. § 3.309(e).

The kidney disability may still be service connected on a direct basis and, in a July 2013 brief, the Veteran's representative contended that "Agent Orange has been medically proven to cause a myriad number of cancers and other diseases."  This theory of entitlement was addressed by the Veteran's September 2011 VA examiner.  In the examination report, the examiner noted that a review of literature did not support an association between renal cancer and Agent Orange.  Therefore, the examiner opined, it was less likely than not that the renal cancer was directly related to Agent Orange.  While the Board acknowledges the assertion of the Veteran's representative, it nonetheless finds the opinion of the September 2011 VA examiner more probative on the issue of causation.  This is so because the examiner possesses the relevant medical training and expertise to render an opinion.  Furthermore, this opinion was rendered with reference to existing medical literature pertaining to Agent Orange and cancer.  The examiner highlighted that such literature had been reviewed while the representative asserted a generality but did not point to specific evidence pertaining to the Veteran's case.  Therefore, because the nexus element is not met, the Board finds that service connection on the basis of herbicide exposure is not warranted in the present case.

With regard to the secondary service connection theory, the Veteran's representative in July 2013 also highlighted that medical literature confirmed that metastatic cancer spreads.  Specifically, the representative noted that according to the National Cancer Institute, when a person who is previously treated for cancer gets diagnosed with cancer a second time, the new cancer may be a new primary cancer, but in most cases it is metastatic cancer.  The September 2011 VA examiner addressed this theory as well.  The examiner noted that the Veteran's kidney tumor was "a separate primary tumor" and as such was less likely than not related to the Veteran's service-connected prostate cancer.  Here, the Board acknowledges the representative's reference to medical literature concerning metastatic cancer in general, but the VA examiner specifically identified the Veteran's kidney tumor as a "separate primary tumor," rather than metastatic cancer.  As such, the Board finds that service connection on a secondary basis is also not warranted in the present case because it is not proximately related to the prostate cancer.

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's previously diagnosed renal cancer and subsequent kidney removal were either related to his presumed herbicide exposure, or proximately due to his service-connected prostate cancer.  As such, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for this kidney disability is not warranted.


ORDER

Service connection for a kidney disability is denied.  


REMAND

Psychiatric Disorder Claim

The Veteran initially claimed entitlement to service connection for PTSD, and received a VA examination for PTSD in June 2011.  In the examination report, the examiner diagnosed the Veteran as having posttraumatic stress syndrome, rather than posttraumatic stress disorder.  The examiner noted that the pattern of the psychometric findings did not support a diagnosis of PTSD, but did note the Veteran had a "considerable amount of hyperarousal as indicated by difficulty falling asleep, irritability, vigilance and jumpiness and being easily startled."  While seemingly ruling out a diagnosis of PTSD, the examiner however did not provide an opinion as to whether any psychiatric disorder the Veteran did possess, at least as likely as not had its onset during or was otherwise related to service.  As such, on further reflection, the Board finds that the Veteran should be scheduled for a new examination to determine whether any psychiatric disorder the Veteran may possess is related to his service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hearing Loss and Tinnitus Claims

The Veteran claimed entitlement to service connection for hearing loss and tinnitus due to noise exposure during service.  In May 2015, the Board remanded these issues to schedule the Veteran for a new VA examination.  The Veteran received a SSOC in March 2016.  This document states that VA audiologic examination was scheduled in November 2015 for the Veteran at the Connecticut VA healthcare System, but that the VA received notice that the Veteran's failed to appear for this scheduled examination.  However, the claims file does not reflect that the Veteran was sent such notification, or that he failed to appear, and he has attended prior VA examinations.  As such, an examination is still necessary to comply with the Board's previous directives.  Any attempts to schedule the Veteran for such an examination should be clearly reflected in the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

Lung Claim

In December 2010, the Veteran initially stated he wished to "open [a] claim for cancer in lung & 2nd kidney."  While the Veteran's treatment records do not appear to reflect diagnosis of lung cancer, records do reflect some lung disability.  Specifically, a March 2011 private treatment note identifies a history of a left lower lung nodule that was found on previous studies.  In a July 2013 brief, the Veteran's representative suggested that one of the most common metastatic cancers was lung cancer, and that the nodules in the Veteran's lung may due to either his service-connected prostate cancer, or his history of renal cancer.  Additionally, the Veteran had service in the Republic of Vietnam, and as such is presumed exposed to herbicides. To date, the Veteran has not received a VA examination for his claimed lung condition.  As such, on further reflection, the Board finds that one should be afforded him to address these theories of entitlement.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his psychiatric conditions.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed on examination, including whether PTSD is diagnosed or ruled out.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition had its onset during, or is otherwise related to, the Veteran's military service.  

For any PTSD identified, the examiner should set forth the underlying stressor(s), including whether it was due to the fear of hostile military or terrorist activity, while serving in Vietnam.

The examination report must include complete rationales for all opinions expressed.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his hearing loss and tinnitus.  The claims file must be made available to the examiner for review.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss or tinnitus had its onset during, or is otherwise related to, the Veteran's military service.  

The examination report must include complete rationales for all opinions expressed.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his claimed lung nodule.  The claims file must be made available to the examiner for review.

The examiner should clearly state any lung conditions diagnosed on examination.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lung condition had its onset during, or is otherwise related to, the Veteran's military service, to include exposure to herbicides.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lung condition is proximately due to, or the result of, the Veteran's service-connected prostate cancer.

The examination report must include complete rationales for all opinions expressed.

4.  If the Veteran fails to attend an examination, include the notification of such in the claims file.

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


